119 Ga. App. 376 (1969)
166 S.E.2d 915
MELTON et al.
v.
GRIDER.
44333.
Court of Appeals of Georgia.
Argued March 4, 1969.
Decided March 13, 1969.
C. B. King, for appellant.
John D. Crosby, for appellee.
EBERHARDT, Judge.
In an action seeking property damages resulting from an automobile collision, an order striking the answer and cross action of the defendants and refusing to open the default is not an order which can be directly appealed from under the Appellate Practice Act (Ga. L. 1965, p. 18, as amended; Code Ann. § 6-701) without the certification of the trial judge as permitted by Ga. L. 1968, pp. 1072, 1073 (Code Ann. § 6-701(a)2). Mills v. Sauls, 90 Ga. App. 257 (82 SE2d 716); Nye v. Murcel Mfg. Co., 116 Ga. App. 44 (156 SE2d 383); Howard v. Thomas, 224 Ga. 515 (162 *377 SE2d 723); Norbo Trading Corp. v. Wohlmuth, 223 Ga. 258 (154 SE2d 224).
Accordingly the appeal must be
Dismissed. Bell, P. J., and Deen, J., concur.